DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 10/27/22.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10/27/22 is acknowledged.
Claims 13-20 were cancelled and claims 21-27 were added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11296684. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [8004328] in view of Chung et al. [6934215].

With respect to claim 1, figure 2 of Kim discloses a phase interpolating (PI) system comprising: a phase-interpolating (PI) stage [21-2, 21-2] configured to receive first and second clock signals [IN1, IN2] and a multi-bit weighting signal [W11-W1n, Wb11-Wb1n, W21-W2n, Wb21-Wb2n], and generate an interpolated clock signal [ND21]; and 
an amplifying stage [22-1 or 22 and IC2] configured to receive and amplify the interpolated clock signal, the amplifying stage including a capacitive component IC2; and 
the capacitive component having a Miller effect configuration resulting in a reduced footprint of the amplifying stage [since the capacitors are connected as shown in the application there is the same result].
	Figure 2 does not disclose the capacitive component being tunable to exhibit non-zero capacitances;
	However, figure 5 of Chung et al. discloses a non-zero adjustable capacitance to be tuned to the frequency of the input clocks.
	It would have been obvious to one skilled in the art at the time the invention was made to adjust a non-zero adjust capacitance to the interpolation circuit to be adjusted to the frequency of the interpolated clock, since it was a known technique in the art. 
With respect to claim 6, the above combination discloses the PI system of claim 1, wherein: the PI stage is further configured to avoid a pull-up/pull-down (PUPD) short- circuit situation by using the multi-bit weighting signal and a logical inverse thereof (multi-bit weighting_bar signal).
	With respect to claim 23, the above combination discloses a phase interpolating (PI) system comprising: a phase-interpolating (PI) stage [21-1, 21-2] configured to receive first and second clock signals [IN1, IN2] and a multi-bit weighting signal [W/Wb11-1n, W/Wb21-2n], and generate an interpolated clock signal [ND21]; and 
an amplifying stage [22-1/22] configured to receive and amplify the interpolated clock signal, the amplifying stage including a capacitive component; the capacitive component being tunable to exhibit non-zero capacitances; and 
the capacitive component having a Miller effect configuration resulting in a reduced footprint of the amplifying stage; and 
the PI stage further being configured to avoid a pull-up/pull-down (PUPD) short- circuit situation by using the multi-bit weighting signal and a logical inverse thereof (multi-bit weighting_bar signal) [W and Wb]. 

Allowable Subject Matter
Claims 21, 22 are allowed.
Claims  2-5, 7-12, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
11/10/22